Citation Nr: 1713105	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  16-45 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $1,159.68, is proper.


REPRESENTATION

Veteran represented by:	Thomas E. Andrews, III, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from January 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia.  This appeal was certified to the Board by the VA Regional Office (RO) in Columbia, South Carolina.  

In this appeal, the Veteran challenges the validity of an overpayment of VA compensation benefits created by VA's failure to recoup the appropriate amount of compensation benefits required as a result of the Veteran's receipt of special separation benefits.  See 10 U.S.C.A. § 1174(h)(2) (West 2014); 38 C.F.R. § 3.700(a)(5) (2016) (requiring that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received).  

In addition, a sympathetic review of the record indicates that the Veteran has also requested a waiver of that debt, claiming severe financial hardship and arguing that he was not at fault in the creation of the debt at issue.  Because the RO has not yet considered the Veteran's waiver request, the Board does not have jurisdiction of that issue and it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016); see also 38 C.F.R. § 1.911(c)(1) (2016); VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998) (A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time).  

The Board notes that the issues of entitlement to service connection for a right eye disability, entitlement to higher ratings for status-post right elbow disability, limitation of extension and supination of the right elbow, traumatic glaucoma and cataract of the left eye, migraine headaches, hemorrhoids, surgical scar of the right elbow, and entitlement to special monthly compensation based upon aid and attendance and/or housebound status, as well as entitlement to earlier effective dates of service connection for migraine headaches, and limitation of extension and supination of the right elbow will be addressed in a separate decision.  See BVA Directive 8430,14(c)(10)(a)(7) (providing that because they differ from other issues so greatly, separate decisions shall be issued in compensation and recoupment of severance or separation pay cases in order to produce more understandable decision documents).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received.  See 10 U.S.C.A. § 1174(h)(2) (West 2014); 38 C.F.R. § 3.700(a)(5) (2016).  Initially, this recoupment was computed using pre-tax dollars (i.e., the total amount of benefits received).  The law was later amended to provide that where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i), (iii).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R. § 3.700(a)(5)(iii).

In the instant case, it is undisputed that the Veteran received special separation benefits upon discharge from service in September 1992.  A review of the Veteran's claims file was mandated in May 2014, at which time it was determined that he received $30,032.10 of special separation pay at the time of his separation from the military with an after tax amount of $24,025.68.  However, the review revealed that only $22,866.00 was previously recouped, leaving a difference of $1,159.68 yet to be collected.  

In connection with this appeal, it does not appear that the Veteran has disagreed with the amount of the recoupment at issue.  Rather, he disagrees with VA's efforts to collect the outstanding $1,159.68.  He argues that the failure to collect the correct amount in 1992 was VA's error alone.  The Board finds that the Veteran's arguments that the debt at issue in this case is invalid are essentially based on a theory of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Sole administrative error, however, may be found to occur only in cases where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2).

In this case, the RO has not yet addressed the issue of sole administrative error.  To avoid any possibility of prejudice, this must be addressed on remand.  Bernard v Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the Veteran's challenge of the recoupment at issue, including the issue of sole administrative error.  If it is determined that the recoupment was proper, the Veteran and his attorney should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






